TERRELL, Justice.
The record and the briefs in this case have been examined and we think the judgment appealed from should be affirmed on authority of City of Miami Beach v. Quinn, 149 Fla. 326, 5 So.2d 593; Kitchen v. City of Jacksonville, 158 Fla. 621, 29 So.2d 441; City of Fort Lauderdale v. Duchine, Fla.1954, 70 So.2d 897; and Dramstadt v. City of West Palm Beach, Fla.1955, 81 So.2d 484.
All of these cases, like the case at bar, attempt'to fasten negligence on the municipality for injury tó persons stepping in depressions or stumbling over water meter boxes in grass plots or parkways that are provided and maintained to beautify the city and add to its aesthetic. quality. Whether “Keep off the grass” warnings are up or not, their very nature may be a notice to pedestrians to avoid them and the cited cases admonish them to keep off. Might as well attempt to produce a grass plot or a parkway in a horse lot as in an area where, -pedestrians tramp wi.th impunity.
Affirmed.,
DREW, C. J., ROBERTS, J., and . ALLEN, Associate Justice, concur.